1. Whether the bill is negotiable by endorsement, not being payable to order.
2. If it is, can the endorsement in full be struck out at the trial, and the action be supported in the name of the payee?
The latter question only was decided by the Court.
It has been already decided by this Court, in the case of MargaretGittings v. Ward, that a full endorsement of a negotiable instrument may be stricken out on the trial. The correctness of this opinion is supported by the opinion of the Chief Justice of the United States and the practice in the court in which he presides. If the instrument *Page 87 
be not negotiable, there surely can be no objection to striking out such endorsement.
Judgment for plaintiff.
NOTE. — See Dook v. Caswell, 2 N.C. 18, and the cases referred to in the note.
Cited: Phifer v. Giles, 13 N.C. 498; Howell v. McCracken, 87 N.C. 399.
(110)